PER CURIAM:
Diane Moss appeals the district court’s decision granting summary judgment in favor of Premiere Credit of North America, LLC. After reviewing the record and the parties’ briefs, and with the benefit of oral argument, we affirm for the reasons stated in the district court’s well-reasoned order dated September 26, 2012, and based on this court’s decision in Bennett v. Premiere Credit of North America, LLC, 504 Fed.Appx. 872 (11th Cir.2013) (per curiam), which we find persuasive.
AFFIRMED.